LIVINGSTON, Circuit Justice,
said the trial must go on, and the party might apply for an attachment, or bring an action for damages. Such was the rule in England and.in New York.
*1221The district attorney stated that it was usual in Connecticut to delay a cause to afford time to bring in a witness.
EDWARDS, District Judge,
coming in at this time, it was ruled by the court, after a short consultation, that the trial must proceed, unless the district attorney would make affidavit that he could not, in his opinion, safely try the cause, without the attendance of Palmer. More witnesses are usually summoned than are- necessary, and it would be unreasonable to put off a trial on account of the absence of a witness who was not essential, or who could state nothing further than other witnesses in court. Motion denied.